Citation Nr: 0205764	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  00-23 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of facial 
cuts.


REPRESENTATION

Appellant represented by:	Adjutant General's Office of 
Pennsylvania


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office & 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent evidence of record showing 
bilateral hearing loss within one year of the veteran's 
discharge or linking his currently diagnosed bilateral 
hearing loss to his service or any incident therein.

3.  There is no competent evidence of record showing the 
veteran has current residuals of facial cuts.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1153, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2001).

2.  Residuals of facial cuts were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance of Act of 2000 (VCAA).  The VCAA removed 
the requirement for a claimant to submit a well-grounded 
claim and passed into law the VA's duty to assist claimants 
in the development of their claims.  The veteran was informed 
of this change in the law and of VA's efforts to complete 
their duties of assistance and notification to the veteran in 
a December 2001 supplemental statement of the case.  The 
Board finds that the veteran has been fully informed of what 
additional evidence and information is required with regard 
to his claims.  Since the veteran has not indicated that 
there is any further relevant evidence available, there is no 
reasonable possibility that any further assistance would aid 
him in substantiating his claims.  See Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Factual Background

The veteran's service medical records show no complaints, 
findings, treatment or diagnoses regarding any hearing 
impairment or residuals of facial cuts.  A May 1943 
examination of his ears revealed much wax with normal 
eardrums.  He complained of right ear pain in June 1943 and 
an examination revealed considerable cerumen in both canals.  
His ears were irrigated.  In December 1944, he complained of 
right ear pain.  Upon further evaluation, he was found to 
have catarrhal fever.  His November 1945 separation 
examination shows that he had a history of ear infection.  
Examination of his ears revealed marked thickening and 
irritation of the right auditory canal.  The veteran was 
15/15 for whispered voice testing in both ears.   The 
examination report showed that he had no disease, physical 
disability or defect at the time of his discharge.  A 
November 1945 U.S. Coast Guard authority for discharge notes 
the veteran's personal marks included 3 tattoos and a 4-inch 
appendectomy scar.  There was no evidence of any facial scars 
at that time. 

In his statement submitted with his application for 
compensation in December 1997, the veteran averred he 
suffered facial lacerations and cuts as the result of an 
October 13, 1945, explosion on the island of Okinawa.  He 
also stated that during a September 1997 audiology 
examination, the staff audiologist advised he and his wife 
that the explosion could have caused hearing impairment.

Three statements were submitted in October 1998 from men who 
served with the veteran during World War II (WWII).  One 
friend stated that he served with the veteran but could not 
remember the explosion, indicating he worked in the engine 
room most of the time.  Another man stated that while he was 
a shipmate of the veteran, he had only heard about the 
explosion.  The third man stated that he too was a shipmate 
of the veteran and that the veteran went ashore on Okinawa in 
October 1945.  There was an explosion in the area where he 
was staying.  The ship had been at sea because of a typhoon 
warning and when it returned to shore the veteran came aboard 
to have his injuries taken care of.  The statement does not 
indicate what injuries the veteran had at that time.  The 
widow of another shipmate also submitted a fourth statement.  
She stated that her husband told her the veteran was a 
shipmate and that he (her husband) had been knocked out when 
an ammunition dump exploded on Okinawa.  She did not recall 
his telling her that the veteran was in the explosion.  

A submitted history of the USS LST-767, notes that the ship 
arrived at Buckner Bay on September 23, 1945, to unload 
cargo.  Cargo unloading was interrupted when all ships were 
ordered out to sea to ride out a coming typhoon on September 
28, 1945.  The ship was beached in Okinawa on November 30, 
1945, and later stripped and decommissioned.  

In an October 1998 letter from Advanced Tech Hearing Aid 
Centers, it was revealed that the veteran was seen in 
September 1997 for an initial hearing evaluation.  At that 
time, he stated he felt he did not have a hearing problem, 
except when others spoke softly, and his wife was uncertain 
whether he was hearing impaired.  He had been tested ten 
years before in St. Louis.  He reported he had been employed 
as an operator of a punch press without any hearing 
protection.  The examiner recommended the examination be 
rescheduled because an otoscopic examination revealed his 
right ear was impacted with cerumen, which would skew the 
results of the testing.

February 2000 treatment records from Linda Farley, M.S., CCC-
A, noted the veteran's complaints of difficulty hearing and 
understanding and his history of being involved in a 1945 
explosion in service with resultant loss of consciousness and 
right ear hearing loss.  The impression was bilateral 
moderate sensorineural hearing loss sloping to a severe high 
frequency loss; moderately reduced speech audiometry; and 
normal middle ear status.

In November 2000, the veteran submitted his personal WWII 
"notebook."  The notebook entries indicate that he arrived 
in Okinawa on September 22, 1945, and departed again on the 
28th to ride out a typhoon reportedly heading that way.  In 
October, the ship returned to Okinawa and the veteran was 
transferred to Brown Beach receiving station to await further 
transportation to the United States.  An October 12, 1945, 
entry shows that dynamite exploded approximately 65 yards 
from the veteran and he sustained a "skinned" face and 
arms.

During his March 2001 video conference hearing before the 
undersigned Member, the veteran testified that while 
stationed on Okinawa, awaiting a ship to take him home, he 
sustained cuts to his face and arms.  He did not receive any 
medical treatment for his injuries but later was reimbursed 
for clothing he lost during the explosion and an earlier 
typhoon.  He did not notice hearing loss or any drainage 
directly following the explosion.  He testified that he had 
experienced ringing in his ears off and on for a long time, 
but was uncertain whether it began at the time of the 
explosion.  The veteran first noticed a problem with hearing 
loss in the late 1950's or 1960's.  He went to see a private 
ear, nose and throat (ENT) physician in St. Louis, who 
cleaned his ears on numerous occasions.  The physician later 
retired and the veteran was uncertain whether he was still 
alive.  The veteran testified that he had been employed as a 
punch press operator for one week only.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including organic diseases of the nervous 
system, such as sensoineural hearing loss).

Impaired hearing will be considered to be a disability when 
the auditory threshold for any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 
decibels or greater; or when the speech recognition score is 
lower than 94 percent (38 C.F.R. § 3.385 (2001).

After conducting a thorough review, the Board finds that the 
preponderance of the medical evidence of record is against 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  Assuming, without conceding, that 
the veteran currently meets VA criteria for bilateral hearing 
impairment, there remains no competent medical opinion of 
record that indicates he had qualifying hearing impairment 
within one year of his discharge or that etiologically links 
his current bilateral hearing loss to his service or any 
incident therein.  In this respect, the Board notes that the 
October 1998 private treatment record noted the veteran was 
employed as a punch press operator without hearing protection 
subsequent to his service and that the February 2000 medical 
opinion, while noting the alleged 1945 explosion, does not 
offer an opinion regarding the etiology of his current his 
current bilateral hearing loss.  Moreover, although he claims 
that his bilateral hearing loss is the result of an inservice 
explosion and has introduced corroborative evidence of the 
actual explosion, his opinion that his hearing loss is linked 
in any way with his service is not competent evidence of 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss.

Likewise, a review of all the evidence of record reveals that 
there is no competent medical evidence that the veteran 
currently has any residuals of facial cuts.  In fact, the 
veteran has made no contentions of any current residual 
disability or submitted any medical evidence indicating any 
such disability.  Moreover, there is no corroborative 
objective evidence of any inservice complaints, findings, 
treatment or diagnoses.  Service connection is not in order 
in the absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for residuals of facial cuts.  38 C.F.R. § 3.303.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for residuals of facial cuts is denied.



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

